EXHIBIT 23.1CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRMWe consent to the use in this Registration Statement (377-01316) on Form S-1 of our report dated May 2, 2016, relating to the financial statements of Iaso Biomed, Inc. (which report expresses an unqualified opinion and includes an explanatory paragraph relating to substantial doubt about the Company’s ability to continue as a going concern), appearing in the Prospectus, which is part of this Registration Statement.We also consent to the reference to our firm under the captions “Experts” in such Prospectus./s/ Hein & Associates LLP Denver, ColoradoDecember 14, 2016
